Citation Nr: 1749295	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-34 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the issue of basic eligibility for Department of Veterans Affairs (VA) home loan guaranty benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant, D.C., and D.W.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Appellant had active service from October 1973 to February 1977 and received a discharge under other than honorable conditions.  
In September 1987, the Oakland, California, Regional Office (RO) of the VA denied basic eligibility for VA home loan guaranty benefits as the character of the Appellant's discharge constituted a bar to the requested VA benefits and notified the Appellant of the adverse decision in writing.  The Veteran did not submit a notice of disagreement with the September 1987 determination.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Atlanta, Georgia, VA Loan Center which denied basic eligibility for VA home loan guaranty benefits.  The Appellant appeared at a May 2015 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  

As to the issue of whether new and material evidence has been received to reopen the issue of basic eligibility for VA home loan guaranty benefits, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the Agency of Original Jurisdiction's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In July 2013, the Appellant advanced contentions which may be reasonably construed as informal applications to reopen the issues of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits and service connection for posttraumatic stress disorder (PTSD).  The issues of whether new and material evidence has been received to reopen of both (1) whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits and (2) the claim for service connection for PTSD have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over those issues.  Those issues are referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2017).  


REMAND

The Appellant asserts that he is eligible for VA home loan guaranty benefits as he was erroneously found to have a discharge from active service which bars those benefits or he has PTSD related to service in Southeast Asia which caused him to use lysergic acid diethylamide (LSD) and ultimately led to his court-martial and discharge under other than honorable conditions.  

In a September 1987 RO determination, the Appellant was found to not meet the basic eligibility requirements for VA home loan guaranty benefits.  He was informed in writing of the adverse decision and did not submit a timely notice of disagreement with that decision.  The Appellant has not been provided with the law and regulations pertaining to the issue of whether new and material evidence has been received to reopen the issue of basic eligibility for VA home loan guaranty benefits.  Therefore, a supplemental statement of the case addressing the issue of whether new and material evidence has been received to reopen the issue of basic eligibility for VA home loan guaranty benefits should be provided to the Appellant.  

Further, the Board finds that the issue of whether new and material evidence has been received to reopen the issue of basic eligibility for VA home loan guaranty benefits is inextricably intertwined with the referred issues of whether new and material evidence has been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits and the claim of service connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the referred issues of (1) whether new and material evidence has been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits and (2) whether new and material evidence has been received to reopen the issue of entitlement to service connection for PTSD.  The Appellant should be informed in writing of the resulting decision and associated appellate rights.  

2.  Then issue a supplemental statement of the case which addresses the issue of whether new and material evidence has been received to reopen the issue of basic eligibility for VA home loan guaranty benefits.  The Appellant should be given the appropriate opportunity to respond to the supplemental statement of the case.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

